963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin Leon GRIMM, Jr., Plaintiff-Appellant,v.Clarence L. JACKSON, Jr.;  John A. Brown;  George M.Hampton, Jr.;  Lewis W. Hurst;  Frank E. Saunders;  Gail Y.Browne, Ph.D;  Jacqueline F. Fraser;  Edward C. Morris;Larry W. Huffman;  David K. Smith;  Barbara J. Wheeler;Bobby W. Soles;  William P. Rogers;  Julian U. Pugh;Charles S. Robb;  Gerald Baliles;  L. Douglas Wilder;Michael A. Shupe;  Kim Gillespie;  R. White;  R.E. Beauford,Jr.;  J.C. Roseir, Defendants-Appellees.
No. 92-6320.
United States Court of Appeals, Fourth Circuit.
Submitted May 4, 1992.Decided May 18, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke, No. CA-91-501-R, James C. Turk, Chief District Judge.
Marvin Leon Grimm, Jr., appellant pro se.
Gayl Branum Carr, Office of the Atty. Gen., Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before K.K. HALL, WILKINS and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Marvin Leon Grimm, Jr. appeals from the district court's orders denying his motion to vacate judgment, pursuant to Fed.R.Civ.P. 60(b), and his motion to reconsider, pursuant to Fed.R.Civ.P. 59.   Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Grimm v. Jackson, No. CA-91-501-R (W.D.Va. Jan. 31 and Mar. 3, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.